Name: COMMISSION REGULATION (EC) No 1103/95 of 16 May 1995 amending for the fourth time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  Europe;  economic policy;  trade policy;  agricultural activity
 Date Published: nan

 17. 5. 95 EN Official Journal of the European Communities No L 110/ 13 COMMISSION REGULATION (EC) No 1103/95 of 16 May 1995 amending for the fourth time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EC) No 3146/94 is hereby amended as follows : 1 . in paragraph 1 , 'ECU 147' and 'ECU 125' are replaced by 'ECU 140' and 'ECU 119'; 2. in paragraph 3, 'ECU 54', 'ECU 46', 'ECU 43' and 'ECU 37' are replaced by 'ECU 50', 'ECU 43', 'ECU 40' and 'ECU 34' ; 3. in paragraph 4, 'ECU 118', is replaced by 'ECU 112'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3146/94 (3), as last amended by Regulation (EC) No 546/95 (4) ; Whereas, it is necessary to adjust the aid granted for the delivery of pigs and piglets to the present market situation taking into account the fall in market prices ; whereas this adjustment should take effect immediately in order to avoid giving the producers concerned unjustifiable economic advantages ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 332, 22. 12. 1994, p. 23. (4) OJ No L 55, 11 . 3. 1995, p. 29.